DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 11/19/2020. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzinghi (US 2016/0067936 A1) in view of Vizanova Alzamora (US 2012/0115698 A1).
	Regarding claim 1, Mazzinghi discloses a forming machine (100 – Fig. 1) for forming a box from a cardboard blank (2 – Fig. 1), the blank including a base, configured to 5define a base wall of the box and side panels, connected to the base and foldable to define a side wall of the box, wherein the forming machine comprises: a working zone (the “work space,” para. 0125), configured to receive the blank (see Fig. 5); a plurality of folders (4 – Fig. 1) positioned in the working zone 10and configured to interact with the side panels of the blank to fold them and dispose them parallel to a vertical direction, with respective lateral borders juxtaposed to define vertical edges of the side wall of the box, so that the side panels of the blank delimit 15an internal space inside the box (para. 0028); a plurality of heads (8 – Fig. 1), movable towards and away from each other (para. 0122), wherein each head of the plurality of heads includes a feeder (6 – Fig. 1), configured to place a piece of sealing tape 20so that it faces a respective vertical edge (para. 0119), a presser (9 – Fig. 1), configured to press the piece of sealing tape against the respective vertical edge from the outside of the internal space inside the box (para. 0120), a cutter (10 – Fig. 2), configured to cut the sealing tape in order 25to isolate the piece from it (para. 0120), wherein the forming machine further comprises a column (3 and its attached vertical rod – Fig. 1).
However, Mazzinghi does not disclose that the forming machine comprises a plurality of columns, extending along the vertical63 direction and movable along the vertical direction, where each column of the plurality of columns can be placed in the internal space inside the box at a position in front of a respective presser to abut 5against a respective vertical edge of the side 
	Vizanova Alzamora teaches a forming machine (Fig. 1) comprising a plurality of columns (the assembly of 7a-d – Fig. 5, their respective 24 – Fig. 5, and their respective 30 – Fig. 7), extending along the vertical63 direction and movable along the vertical direction (para. 0040), where each column of the plurality of columns can be placed in an internal space inside a box at a position in front of a respective presser (16 – Fig. 5) to abut 5against a respective vertical edge of the side wall of the box, the vertical edge being operatively interposed between the column itself and the presser (paras. 0049 and 0050). One of ordinary skill in the art, upon reading the teaching of Vizanova Alzamora, would have recognized that the column of Mazzinghi is analogous to the plurality of columns of Vizanova Alzamora with the columns of Vizanova Alzamora providing the advantage of allowing different size cartons to be erected without having to also change the columns to achieve appropriate for distribution for a carton of a specific size.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the column of Mazzinghi with the plurality of columns of Vazanova Alzamora in order to allow different size cartons to be erected without requiring a change in the column thereby improving operating efficiency.

Mazzinghi, as modified by Vazanova Alzamora, further teaches:
	Claim 2, each column (each of the assembly of 7a-d – Fig. 5, their respective 24 – Fig. 5, and their respective 30 – Fig. 7, Vazanova Alzamora) of the plurality of columns is associated with a respective head (each of 8 – Fig. 1, Mazzinghi) of the plurality of heads (see Fig. 5 of Vazanova Alzamora, each column is associated with a respective head).

	Claim 3, each head (each of 8 – Fig. 1, Mazzinghi) of the plurality of heads is movable in a horizontal plane, perpendicular to the vertical direction, between a withdrawn position, where it does 15not interfere with the box positioned in the working zone, and an advanced position, where it operates on a respective vertical edge of the box (para. 0122, Mazzinghi).

	Claim 13, a forming machine (100 – Fig. 1, Mazzinghi) for forming a box from a paper or cardboard blank (2 – Fig. 1, Mazzinghi), including a base, configured to define a base wall of the box and side panels, connected to 20the base and foldable to define a side wall of the box, wherein the forming machine comprises: a working zone (the “work space,” para. 0125, Mazzinghi), configured to receive the blank; a plurality of folders (4 – Fig. 1, Mazzinghi) positioned in the working zone and configured to interact with the side panels of the 25blank to fold them and dispose them parallel to a vertical direction, with respective lateral borders66 juxtaposed to define vertical edges of the side wall of the box, so that the side panels of the blank delimit an internal space inside the box (para. 0028, Mazzinghi); a plurality of heads (8 – Fig. 1, Mazzinghi), wherein each head of the 5plurality of heads includes a respective presser (9 – Fig. 1, Mazzinghi), configured to abut against a corresponding vertical edge from the outside of the space inside the box (para. 0120, Mazzinghi), a plurality of columns (the assembly of 7a-d – Fig. 5, their respective 24 – Fig. 5, and their respective 30 – Fig. 7, Vizanova Alzamora), (para. 0040, Vizanova Alzamora), 10where each column of the plurality of columns can be placed in the internal space inside the box at a position in front of a respective presser to abut, inside the internal volume of the box, against a respective vertical edge which is operatively 15interposed between the column itself and the presser (paras. 0049 and 0050, Vizanova Alzamora), wherein each column of the plurality of columns is associated with a respective head of the plurality of heads (see Fig. 5 of Vazanova Alzamora, each column is associated with a respective head).

	Claim 16, a method for forming a box from a cardboard blank (2 – Fig. 1, Mazzinghi), including a base, configured to define a base wall of the box and side panels, connected to the base and foldable to define a side wall of the box, wherein the 20method comprises the following steps: positioning the blank in a working zone (the “work space,” para. 0125 and see Fig. 1, Mazzinghi); folding the side panels of the blank to dispose them parallel to a vertical direction, with respective lateral borders juxtaposed to define vertical edges of 25the side wall of the box, so that the side panels of the blank delimit an internal space inside the box (para. 0028, Mazzinghi);69 sealing the vertical edges by means of a plurality of pressers (9 – Fig. 1, Mazzinghi), a corresponding plurality of cutters (10 – Fig. 2, Mazzinghi) and a corresponding plurality of feeders (6 – Fig. 1, Mazzinghi), the step of sealing including, for each vertical edge, the following sub-5steps: feeding a piece of sealing tape so it faces the vertical edge, by means of a corresponding feeder of the plurality of feeders (para. 0119, Mazzinghi); applying the piece of sealing tape to the vertical edge 10on the outside of the internal space of the box, by means of a (para. 0120, Mazzinghi); cutting the sealing tape in order to isolate the piece, 15using a cutter of the plurality of cutters (para. 0120, Mazzinghi), providing a plurality of columns (the assembly of 7a-d – Fig. 5, their respective 24 – Fig. 5, and their respective 30 – Fig. 7, Vizanova Alzamora); moving the columns in the vertical direction so that during the step of sealing, each vertical edge is interposed between a respective presser of the 20plurality of pressers and a respective column of the plurality of columns (paras. 0049 and 0050, Vizanova Alzamora).

	Claim 17, a step of changeover, including a step of moving the columns towards and away from each other in a horizontal plane 25perpendicular to the vertical direction (para. 0049, lines 16-23, Vizanova Alzamora).

	Claim 18, the step70 of folding includes moving the blank along the vertical direction by means of the columns of the plurality of columns, which abut against the base of the blank and move along the vertical direction, pushing the blank 5along the vertical direction with them, and wherein, during the movement of the blank, the side panels interact with a plurality of folders positioned in the working zone on the outer side relative the plurality of columns (paras. 0058-0061, Mazzinghi and para. 0040, Vizanova Alzamora).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzinghi (US 2016/0067936 A1) in view of Vizanova Alzamora (US 2012/0115698 A1) and Baroni (WO 2015/107389 A1).
	Regarding claim 15, Mazzinghi discloses a forming machine (100 – Fig. 1) for forming a box from a cardboard blank (2 – Fig. 1), the blank including a base, configured to 5define a base wall of the box and side panels, connected to the base and foldable to define a side wall of the box, wherein the forming machine comprises: a working zone (the “work space,” para. 0125), configured to receive the blank (see Fig. 5); a plurality of folders (4 – Fig. 1) positioned in the working zone 10and configured to interact with the side panels of the blank to fold them and dispose them parallel to a vertical direction, with respective lateral borders juxtaposed to define vertical edges of the side wall of the box, so that the side panels of the blank delimit 15an internal space inside the box (para. 0028); a plurality of heads (8 – Fig. 1), movable towards and away from each other (para. 0122), wherein each head of the plurality of heads includes a feeder (6 – Fig. 1), configured to place a piece of sealing tape 20so that it faces a respective vertical edge (para. 0119), a presser (9 – Fig. 1), configured to press the piece of sealing tape against the respective vertical edge from the outside of the internal space inside the box (para. 0120), a cutter (10 – Fig. 2), configured to cut the sealing tape in order 25to isolate the piece from it (para. 0120), wherein the forming machine further comprises a column (3 and its attached vertical rod – Fig. 1).
However, Mazzinghi does not disclose that the forming machine comprises a plurality of columns, extending along the vertical63 direction and movable along the vertical direction, where each column of the plurality of columns can be placed in the internal space inside the box at a 
	Vizanova Alzamora teaches a forming machine (Fig. 1) comprising a plurality of columns (the assembly of 7a-d – Fig. 5, their respective 24 – Fig. 5, and their respective 30 – Fig. 7), extending along the vertical63 direction and movable along the vertical direction (para. 0040), where each column of the plurality of columns can be placed in an internal space inside a box at a position in front of a respective presser (16 – Fig. 5) to abut 5against a respective vertical edge of the side wall of the box, the vertical edge being operatively interposed between the column itself and the presser (paras. 0049 and 0050). One of ordinary skill in the art, upon reading the teaching of Vizanova Alzamora, would have recognized that the column of Mazzinghi is analogous to the plurality of columns of Vizanova Alzamora with the columns of Vizanova Alzamora providing the advantage of allowing different size cartons to be erected without having to also change the columns to achieve appropriate for distribution for a carton of a specific size.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the column of Mazzinghi with the plurality of columns of Vazanova Alzamora in order to allow different size cartons to be erected without requiring a change in the column thereby improving operating efficiency.
	However, Mazzinghi, as modified by Vazanova Alzamora, does not teach that the former is a member of a production line.
(3 – Fig. 2); a gluing unit (13 – Fig. 2), configured to receive a covering blank and to spread glue on the covering blank (pg. 12, lines 20-22); a positioning device (8 – Fig. 2), configured to receive the box from the forming machine and the covering blank from the gluing unit and to position the box on the covering blank (pg. 11, lines 23-25); and a covering machine (5 – Fig. 2), configured to receive the box coupled to the respective covering blank from the positioning device and to fold the covering blank into contact with the box in such a way as to cover the box (pg. 11, lines 7-9), wherein the forming machine is a machine for forming a cardboard box from a cardboard blank (pg. 11, lines 1-3). One of ordinary skill in the art, upon reading the teaching of Baroni, would have recognized that the forming machine of Mazzinghi and Vazanova Alzamora is analogous to and performs the same function as the forming machine of Baroni.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have incorporated the forming unit of Mazzinghi and Vazanova Lazamora into the production line of Baroni (in place of Baroni’s forming unit) since Mazzinghi and Vazanova Lazamora are silent as to how the formed box is further processed and Baroni provides a known solution.

Allowable Subject Matter
Claims 4-12, 14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/7/2022